DETAILED ACTION
This is responsive to the application filed 29 October 2021.
Claims 1-20 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. 
Applicant argues:
The Examiner characterizes John as disclosing "replacing an input tone of the input sentence with a target tone".10 However, the foregoing discussion makes clear that the Examiner has conflated the concepts of "tone" (as used in the currently pending claims) and "style (e.g., sentiment)" (as used by John). John uses the term "style (e.g., sentiment)" to refer to the underlying semantic meaning of a sentence, and thus characterizes "the book is good" and "the book is bad" as having "a different style (e.g., sentiment)".
The Examiner respectfully disagrees. John’s “content” is what represents semantics (“generate a sentence with generally the same meaning (content)”, section Generating Style-Transferred Sentences, paragraph 1). Further, Applicant has not shown how the claimed “tone” are patentably distinguished from John’s “style”. 
Applicant further argues:
Independent Claim 1 recites, among other things, generating an output sentence "having the semantic meaning of the input sentence and the target tone" (emphasis added). Independent Claim 12 recites, among other things, generating output digital content that "substantially maintains the semantic meaning of the input digital content and that has the target tone" (emphasis added). Independent Claim 18 specifies that "the output sentence and the input sentence have similar tone-independent semantic meaning" (emphasis added). 
The cited references do not disclose these features, regardless of whether considered individually or in combination.
However, John explicitly discloses generating an output sentence, the output sentence having the semantic meaning of the input sentence and the target tone (“The encoded content vector and the empirically-inferred style vector are concatenated and fed to the decoder. This grafting technique enables us to obtain a new sentence similar in content to the input sentence, but with a different style”, section Introduction, paragraph 6, see also “generate a sentence with generally the same meaning (content)”, section Generating Style-Transferred Sentences, paragraph 1).

Tetreault cannot remedy the shortcomings of John. The Examiner asserts that it would have been obvious to combine the John and Tetreault disclosures to "yield the predictable result of John's desired characteristics including one or more of politeness and formality in order to help a user compose more formal sentences in formal settings".18 But this assertion does not explain how an ordinarily-skilled artisan would apply the naive translation model disclosed in Tetreault to the encoded, disentangled style and content vectors s* and c* disclosed in John.
However, one with ordinary skill in the art would know to train John’s system using Tetreault’s training data to yield the predictable result of John's desired characteristics including one or more of politeness and formality.
Applicant then argues:
The cited references do not disclose these features, regardless of whether considered individually or in combination. While John discloses an input sentence x* with encoded, disentangled style and content vectors s* and c*, respectively,20 the Examiner has not pointed to any portion of John that discloses separation of semantic meaning from tone. And while Tetreault discloses a "translation model" that can be used "to automatically transform the formality of a user's writing to a target level",21 the Examiner has not pointed to any portion of Tetreault that uses a neural network to separate "the semantic meaning of the input sentence from the input tone of the input sentence" (as recited in Claim 1) or to separate "a semantic meaning of the input digital content from an input tone of the input digital content" (as recited in Claim 12). 
content) from tone (style) (“We would like the latent space to be disentangled with respect to different features, namely, style and content in our task”, section Introduction, paragraph 3, see also “separate content and style information from each other”, section Conclusion, paragraph 1).
Applicant finally argues:
The Examiner likewise has not pointed to any portion of the cited references that discloses "a first vector representing a tone-independent semantic meaning of the input sentence and a second vector representing the input tone of the input sentence", wherein the first and second vectors "are generated using a probabilistic distribution derived from a neural network". John discloses a variational autoencoder that "imposes a probabilistic distribution on the latent vector", wherein the input is encoded to the latent vector space.22 But the Examiner does not explain how this is understood to involve generating first and second vectors representing semantic meaning and input tone, respectively. As noted above, the Examiner has not pointed to any portion of John that discloses separation of semantic meaning from tone.
However, the Examiner has clearly pointed the section of John teaching: generating a sentence vector that is representative of the input sentence; generating, based on the sentence vector, a first vector representing a tone-independent semantic meaning of the input sentence and a second vector representing the input tone of the input sentence (“use the autoencoder to encode the content vector of a sentence, but ignore its encoded style vector”, section Introduction, paragraph 6), wherein the first and second vectors are generated using a probabilistic distribution derived from a neural Then a decoder RNN generates a sentence, which ideally should be x itself. Suppose at a time step t, the decoder RNN predicts the word xt with probability …”, section Approach, sub section Autoencoder, paragraphs 3-4); and generating an output sentence based on the first vector and a target tone, such that (i) the output sentence and the input sentence have similar tone-independent semantic meaning, and (ii) the output sentence has the target tone that is different from the tone of the input sentence (“The encoded content vector and the empirically-inferred style vector are concatenated and fed to the decoder. This grafting technique enables us to obtain a new sentence similar in content to the input sentence, but with a different style”, section Introduction, paragraph 6, see also “generate a sentence with generally the same meaning (content)”, section Generating Style-Transferred Sentences, paragraph 1)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John et al. ("Disentangled representation learning for non-parallel text style transfer." arXiv preprint arXiv:1808.04339 (2018)).

John discloses a method for generating an output sentence from an input sentence by replacing an input tone of the input sentence with a target tone (section Introduction, paragraph 6), the method comprising: 
receiving the input sentence, the input sentence having a semantic meaning (content) and the input tone (style) (“transform a given sentence to a new sentence with the same content but a different style”, section Introduction, paragraph 6); 
generating a sentence vector that is representative of the input sentence (“encodes a sentence to the latent space (vector representation)”, section Introduction, paragraph 3); 
feeding the sentence vector to a neural network; separating, by the neural network and based on the sentence vector, the semantic meaning of the input sentence from the input tone of the input sentence (“we address the problem of disentangling the latent space of neural networks for text generation. Our model is built on an autoencoder that encodes a sentence to the latent space (vector representation) by learning to reconstruct the sentence itself. We would like the latent space to be disentangled with respect to different features, namely, style and content in our task”, section Introduction, paragraph 3, see also “separate content and style information from each other”, section Conclusion, paragraph 1);
identifying a portion of the sentence vector that is associated with the semantic meaning of the input sentence (“use the autoencoder to encode the content vector of a sentence, but ignore its encoded style vector”, section Introduction, paragraph 6); 
The encoded content vector and the empirically-inferred style vector are concatenated and fed to the decoder. This grafting technique enables us to obtain a new sentence similar in content to the input sentence, but with a different style”, section Introduction, paragraph 6, see also “generate a sentence with generally the same meaning (content)”, section Generating Style-Transferred Sentences, paragraph 1). 
Claim 3:
John discloses the method of claim 1, wherein the neural network has been trained on non-parallel pairs of training data (section Introduction, paragraph 6). 
Claim 4:
John discloses the method of claim 1, wherein generating the sentence vector comprises: embedding individual words of the input sentence into an input vector; transmitting the input vector to an encoder comprising a gated recurrent unit; and outputting, by the encoder, the sentence vector (section Approach, subsection Autoencoder, paragraph 2). 
Claim 9:
John discloses the method of claim 1, further comprising: receiving training data that include at least (i) a first input sentence and (ii) a first assigned tone that is assigned to the first input sentence; generating a first sentence vector that is representative of the first input sentence; separating, based on the first sentence vector, 
Claim 10:
John discloses the method of claim 9, wherein generating the reconstruction loss comprises: generating the reconstruction loss based on a cross entropy between words of the output sentence and words of the input sentence (Approach, subsection Autoencoder, paragraph 3). 
Claim 11:
John discloses the method of claim 10, further comprising: training a sequence-to-sequence neural network framework by aiming to minimize the reconstruction loss (section Approach, subsection Autoencoder, paragraphs 5-7, see also section Approach, subsection Content-Oriented Losses, paragraphs 8-9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over John et al. ("Disentangled representation learning for non-parallel text style transfer." arXiv preprint arXiv:1808.04339 (2018)) in view of Tetreault et al. (US PGPub 2017/0185591).
Claim 2:
John discloses the method of claim 1, wherein the target tone is indicative of one or more desired characteristics of the output sentence (section Introduction, paragraph 6) but does not explicitly disclose the characteristics including one or more of politeness and formality. 
In a similar system replacing an input tone of a with a target tone indicative of one or more desired characteristics, Tetreault discloses the characteristics including one or more of politeness and formality (“the present teaching discloses a novel system for translating between informal and formal language.  This translation or transformation of formality of a text item does not change the literal meaning of the text item.  The system can apply a deep learning architecture for paraphrasing informal English sentences in order to make them more formal”, [0034]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of John’s desired characteristics including one or more of politeness and formality in order to help a user compose more formal sentences in formal settings (see Tetreault, [0005]).
Claim 12:
John discloses a system to 
transform a given sentence to a new sentence with the same content but a different style”, section Introduction, paragraph 6); 
generate a sentence vector that is representative of the input digital content (“encodes a sentence to the latent space (vector representation)”, section Introduction, paragraph 3); 
feed the sentence vector to a neural network; separate, by the neural network and based on the sentence vector, a semantic meaning (content) of the input digital content from an input tone (style) of the input digital content (“we address the problem of disentangling the latent space of neural networks for text generation. Our model is built on an autoencoder that encodes a sentence to the latent space (vector representation) by learning to reconstruct the sentence itself. We would like the latent space to be disentangled with respect to different features, namely, style and content in our task”, section Introduction, paragraph 3, see also “separate content and style information from each other”, section Conclusion, paragraph 1);
receive a target tone; and generate output digital content that substantially maintains the semantic meaning of the input digital content and that has the target tone, the target tone being different from the input tone (“The encoded content vector and the empirically-inferred style vector are concatenated and fed to the decoder. This grafting technique enables us to obtain a new sentence similar in content to the input sentence, but with a different style”, section Introduction, paragraph 6, see also “generate a sentence with generally the same meaning (content)”, section Generating Style-Transferred Sentences, paragraph 1). 

In a similar system replacing an input tone of a with a target tone, Tetreault discloses the system comprising: one or more processors; and a tone modification system comprising a neural network and executable by the one or more processors to perform steps related to the tone replacement (“The computer 1400, for example, includes COM ports 1450 connected to and from a network connected thereto to facilitate data communications.  The computer 1400 also includes a central processing unit (CPU) 1420, in the form of one or more processors, for executing program instructions”, [0110]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of applying John’s system using one or more processors; and a tone modification system comprising a neural network and executable by the one or more processors to perform the tone replacement because system’s such as John’s are almost always processor based systems (see Tetreault, [0109]).
Claim 13:
John in view of Tetreault discloses the system of claim 12, wherein: the tone modification system is trained using training data that includes a plurality of input digital content and a corresponding plurality of input tones, such that each digital content of the plurality of digital contents has a corresponding tone of the plurality of tones (section Introduction, paragraph 6); and the training data lack, for a first input digital content of Since it is difficult to obtain training sentence pairs with the same content and differing styles (i.e. parallel corpora), we follow the setting where we train our model on a non-parallel but style labeled corpora”, section Introduction, paragraph 6). 
Claim 15:
John in view of Tetreault discloses the system of claim 12, wherein the tone modification system is further configured to: embed individual words of the input digital content into an input vector; transmit the input vector to an encoder comprising a Gated Recurrent Unit (GRU); and output, by the encoder, the sentence vector (section Approach, subsection Autoencoder, paragraph 2). 
Claim 18:
John discloses a process for modifying an input tone of an input sentence, the process comprising: 
receiving the input sentence, the input sentence having a semantic meaning (content) and the input tone (style) (“transform a given sentence to a new sentence with the same content but a different style”, section Introduction, paragraph 6); 
generating a sentence vector that is representative of the input sentence; generating, based on the sentence vector, a first vector representing a tone-independent semantic meaning of the input sentence and a second vector representing the input tone of the input sentence (“use the autoencoder to encode the content vector of a sentence, but ignore its encoded style vector”, section Introduction, paragraph 6), wherein the first and second vectors are generated using a probabilistic distribution derived from a neural network (“Then a decoder RNN generates a sentence, which ideally should be x itself. Suppose at a time step t, the decoder RNN predicts the word xt with probability …”, section Approach, sub section Autoencoder, paragraphs 3-4); and 
generating an output sentence based on the first vector and a target tone, such that (i) the output sentence and the input sentence have similar tone-independent semantic meaning, and (ii) the output sentence has the target tone that is different from the tone of the input sentence (“The encoded content vector and the empirically-inferred style vector are concatenated and fed to the decoder. This grafting technique enables us to obtain a new sentence similar in content to the input sentence, but with a different style”, section Introduction, paragraph 6, see also “generate a sentence with generally the same meaning (content)”, section Generating Style-Transferred Sentences, paragraph 1). 
	John does not explicitly disclose performing the process using a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause the process to be carried out.
In a similar system replacing an input tone of a with a target tone, Tetreault discloses performing the process using a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause the process to be carried out (“The computer 1400 also includes a central processing unit (CPU) 1420, in the form of one or more processors, for executing program instructions.  The exemplary computer platform includes an internal communication bus 1410, program storage and data storage of different forms, e.g., disk 1470, read only memory (ROM) 1430, or random access memory (RAM) 1440, for various data files to be processed and/or communicated by the computer, as well as possibly program instructions to be executed by the CPU”, [0110]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of performing John’s process using a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause the process to be carried out because system’s such as John’s are almost always processor based systems running software stored on machine-readable mediums (see Tetreault, [0109]).
Claim 19:
John in view of Tetreault discloses the computer program product of claim 18, the process further comprising: training the neural network based on training data that include a plurality of input sentences and a corresponding plurality of tones (section Introduction, paragraph 6), such that each input sentence of the plurality of sentences is assigned a corresponding tone of the plurality of tones, wherein the training data lack, for a first input sentence of the plurality of input sentences of the training data, any corresponding output sentence (“Since it is difficult to obtain training sentence pairs with the same content and differing styles (i.e. parallel corpora), we follow the setting where we train our model on a non-parallel but style labeled corpora”, section Introduction, paragraph 6). 
Claim 20:
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over John et al. ("Disentangled representation learning for non-parallel text style transfer." arXiv preprint arXiv:1808.04339 (2018)) in view of Subramanian et al. ("Multiple-attribute text style transfer." arXiv preprint arXiv:1811.00552 (2018).
Claim 5:
John discloses the method of claim 1, but does not explicitly disclose wherein generating the sentence vector comprises: adding noise to the input sentence by shuffling a word order in the input sentence; and generating the sentence vector from the input sentence, subsequent to adding the noise. 
In a system similarly generating a sentence vector, Subramanian discloses adding noise to the input sentence by shuffling a word order in the input sentence; and generating the sentence vector from the input sentence, subsequent to adding the noise (“We use the noise function described in Lample et al. (2017a) that corrupts the input sentence by performing word drops and word order shuffling”, section 3.2).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of adding noise in John’s input sentence by shuffling  a word order of the noise applied to the encoder input x may corrupt words conveying the values of the input attribute y, the decoder has to learn to use the additional attribute input values in order to perform a better reconstruction” (see Tetreault, [0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over John et al. ("Disentangled representation learning for non-parallel text style transfer." arXiv preprint arXiv:1808.04339 (2018)) in view of Bertoldi et al (US PGPub 2020/0073947).
Claim 8:
John discloses the method of claim 1, wherein generating the output sentence comprises: generating a concatenated vector comprising (i) the portion of the sentence vector that is associated with the semantic meaning and (ii) a vector representation of the target tone (section Introduction, paragraph 6); and feeding the concatenated vector to a decoder that comprises a gated recurrent unit (GRU) (section Approach, subsection Autoencoder, paragraphs 2 and 3, see also Figure 1, Inference Phase). 
John does not explicitly discloses feeding the concatenated vector to a feedforward layer of the decoder and the GRU including an attention layer at its output.
In a system similarly generating an output sentence by feeding a vector to a decoder comprising a GRU, Bertoldi discloses feeding the vector to a feedforward layer of the decoder and the GRU including an attention layer at its output (“Both the encoder and decoder networks are implemented with gated recurrent units.  In particular, the decoder network operates like a language model: it predicts the next target word from the last target word, the last hidden state of the decoder, and a convex combination of the encoder hidden states.  The weights of this convex combination are dynamically computed through a simple feed-forward network, called attention model”, [0147]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of feeding John’s vector to a feedforward layer of the decoder and including an attention layer at the GRU’s output because “to a feedforward layer of the decoder and the GRU including an attention layer at its output” (see Bertoldi, [0147]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over John et al. ("Disentangled representation learning for non-parallel text style transfer." arXiv preprint arXiv:1808.04339 (2018)) in view of Tetreault et al. (US PGPub 2017/0185591) and Raitio et al (US PGPub 2017/0345411).
Claim 14:
John in view of Tetreault discloses the system of claim 12, wherein the neural network acts as an adversary to a sequence-to-sequence model (section Approach, paragraph 1). 
John in view of Tetreault does not explicitly disclose that the neural network is a Mixture Density Network (MDN).
However, using MDN as a neural network is an old and well-known standard as evidenced by Raitio (“the statistical model is a deep neural network composed by a mixture of probability distributions. In particular, the statistical model is a mixture density network or a recurrent mixture density network”, [0181]).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over John et al. ("Disentangled representation learning for non-parallel text style transfer." arXiv preprint arXiv:1808.04339 (2018)) in view of Tetreault et al. (US PGPub 2017/0185591) and Bertoldi et al (US PGPub 2020/0073947).
Claim 17:
John in view of Tetreault discloses the system of claim 12, wherein to generate the output digital content, the tone modification system is further configured to: generate a concatenated vector comprising at least the semantic meaning of the input digital content and the target tone (section Introduction, paragraph 6); and feed the concatenated vector to a decoder of the tone modification system, the decoder comprising a Gated Recurrent Unit (GRU). 
John in view of Tetreault does not explicitly discloses feeding the concatenated vector to a feedforward layer of the decoder and the GRU including an attention layer at its output.
In a system similarly generating an output sentence by feeding a vector to a decoder comprising a GRU, Bertoldi discloses feeding the vector to a feedforward layer of the decoder and the GRU including an attention layer at its output (“Both the encoder and decoder networks are implemented with gated recurrent units.  In particular, the decoder network operates like a language model: it predicts the next target word from the last target word, the last hidden state of the decoder, and a convex combination of the encoder hidden states.  The weights of this convex combination are dynamically computed through a simple feed-forward network, called attention model”, [0147]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of feeding John’s vector to a feedforward layer of the decoder and including an attention layer at the GRU’s output because “to a feedforward layer of the decoder and the GRU including an attention layer at its output” (see Bertoldi, [0147]).

Allowable Subject Matter
Claims 6-7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose wherein identifying the portion of the sentence vector that is associated with the semantic meaning comprises: feeding the sentence vector to a Mixture Density Network (MDN) that acts as an adversary to a sequence-to-sequence model, the MDN using a univariate gaussian model or a multivariate gaussian model as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657